          Case 1:20-cv-10362-SLC Document 18 Filed 06/14/21 Page 1 of 5




                                     Margaret McIntyre
                                      Attorney at Law
                                195 Montague Street, 14th Floor
                                 Brooklyn, New York 11201
                                     Tel. (212) 227-9987
                                     Fax (917) 809-6704
                                    mem596@icloud.com
                                www.margaretmcintyrelaw.com

                                            June 14, 2021
BY ECF

Hon. Sarah L. Cave, U.S.M.J.
United States District Court, Southern District of New York
500 Pearl Street, Room 1670
New York, New York 10007

                        Re:     Christian v. Michelle Kars and John Kars
                                20 Civ. 10362 (SLC)

Dear Judge Cave:

         Along with TakeRoot Justice, I represent Angela Christian, Plaintiff in the above-referenced
matter. We write to submit the parties’ joint request that the Court approve the parties’ settlement
under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). The parties’
settlement agreement, and exhibits to this letter motion, are included with this letter motion. For all
of the reasons that follow, the parties respectfully request that the Court grant the instant motion
in its entirety on the grounds that the settlement in this FLSA action represents a reasonable
compromise of a bona fide dispute and a fair distribution of the settlement proceeds.

                     Procedural History and Background to the Settlement

        This lawsuit was brought by Plaintiff Angela Christian (“Plaintiff”) to recover overtime
premium pay under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New
York Labor Law, Art. 5 and Art. 6. et seq., and the regulations related thereto (“NYLL”), as well
as to redress failure on the part of Defendants Michelle Kars and John Kars (“Defendants”) to
issue Plaintiff with a wage notice and wage statements that complied with the NYLL §§ 195(1)
and 195(3). Defendants have not yet filed an answer.

        Plaintiff has claimed overtime for the period from June 15, 2014, to in or about early June
2019, when she worked for Defendants as a domestic worker. Plaintiff was not exempt from the
requirement that she be paid overtime for hours beyond forty worked each week. However,
Plaintiff was paid a regular weekly salary even though she regularly worked an average of 53
hours per work week for Defendants. Plaintiff commenced employment at 7:45 a.m. each
weekday, before Defendants left for work, and finished working after Defendants returned from
work, at approximately 6:30 p.m.
          Case 1:20-cv-10362-SLC Document 18 Filed 06/14/21 Page 2 of 5




        Commencing in or about early June 2014, Plaintiff was paid a weekly salary of $650. In
or about June 2015, Plaintiff’s weekly pay was increased to $700 per week. In or about June
2016, Plaintiff’s weekly pay was increased to $750 per week. In or about mid-February 2017,
Plaintiff’s weekly pay was increased to $900 per week. In or about early June 2019, Plaintiff’s
employment with Defendants ended.

        There was no written agreement setting forth the terms of Plaintiff’s employment with
the Defendants. The parties dispute whether there was a verbal agreement regarding what
Plaintiff was to be paid, and whether or not her pay was intended to include overtime pay. The
parties further dispute what the overtime premium would be if the matter were tried to a jury, and
thus what the total damages would be. Defendants also contend that they provided Plaintiff with
wage statements in compliance with NYLL § 195(3).

         The parties have evaluated their respective positions and the significant time and expense
of continued litigation. All parties wish to avoid the considerable uncertainty and risks of
litigation, as well as the expense and length of continued proceedings necessary to prosecute and
defend this matter. The Settlement Agreement presented to the Court is the product of
arms-length negotiations between experienced counsel, with significant assistance from a
mediator in the Southern District of New York Mediation Program. A copy of the Settlement
Agreement is annexed as Exhibit 1.

                      The Settlement Agreement is Reasonable and Fair

        The Settlement Agreement calls for Plaintiff to receive, in two payments, $45,000.00 and
for plaintiff’s counsel to receive $20,000.00 in total. The parties will tender mutual general
releases to one another, as well as mutual promises not to disparage each other. The Settlement
Agreement is narrowly drawn to recognize the parties’ legitimate interests in resolving their
conflict without impairing the public purposes of the FLSA.

        Proposed settlements under the FLSA require court approval because private settlements
under the FLSA will not effectuate a valid release. Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199, 200 (2d Cir. 2015). Federal courts routinely allow employees seeking to settle and
release FLSA claims to do so pursuant to a judicially-supervised settlement. Le v. SITA
Information Networking Computing USA, Inc., 2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y.
June. 12, 2008). When parties bring a proposed settlement of an FLSA claim before a court, the
court must scrutinize the settlement to determine whether it is a fair and reasonable resolution of
a bona fide dispute. Lliguichuzhca v. Cinema 60, LLC, 2013 U.S. Dist. LEXIS 79543 at *4
(S.D.N.Y. June 5, 2013). Generally, there is a “strong presumption in favor of finding a
settlement fair...” Id.

        The FLSA places strict limits on an employee’s ability to waive claims “for fear that
employers would [otherwise] coerce employees into settlement and waiver.” Wolinsky v.
Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, an employee may not
waive or otherwise settle an FLSA claim for unpaid wages for less than the full statutory
damages unless the settlement is supervised by the Secretary of Labor or made pursuant to a
judicially supervised stipulated settlement. Id.
          Case 1:20-cv-10362-SLC Document 18 Filed 06/14/21 Page 3 of 5




        In determining whether the proposed settlement is fair and reasonable, a court should
consider the totality of circumstances, including but not limited to the following factors: (1) the
plaintiff’s range of possible recovery; (2) the extent to which “the settlement will enable the
parties to avoid anticipated burdens and expenses in establishing their respective claims and
defenses”; (3) the seriousness of the litigation risks faced by the parties; (4) whether “the
settlement agreement is the product of arm’s-length bargaining between experienced counsel”;
and (5) the possibility of fraud or collusion. Id. Where a proposed settlement of FLSA claims
includes the payment of attorney’s fees, the court must also assess the reasonableness of the fee
award. Id. Courts often award attorney’s fees by the lodestar method, i.e., a reasonable hourly fee
multiplied by the hours reasonably expended. Courts often award attorney’s fees as a percentage
of the total fund in lieu of using the lodestar method. Id. In this case, counsel seeks approval of a
negotiated fee that is slightly less than the lodestar amount or a standard contingency fee. 1

         The payment of $45,000 as damages to Plaintiff reflects a reasonable compromise in
view of the possible recovery and both sides’ risk of loss. Plaintiff calculated her pay losses at
approximately $26,000, while the Defendants calculated that overtime wages owed, if Plaintiff
prevailed, would total no more than approximately $22,000. Plaintiff considered that even using
Defendants’ calculation of unpaid overtime of $22,000, Plaintiff’s total damages would amount
to $57,500, including as follows: $22,000 unpaid overtime; $22,000 liquidated damages; interest
of approximately $8,500; and penalties in the amount of $5,000 for a failure to provide Plaintiff
with a hiring notice. In addition, Defendants face difficult financial circumstances exacerbated
by the financial downturn resulting from the COVID-19 Pandemic, a situation which also
“militates in favor of finding a settlement reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 365 (S.D.N.Y. 2013); see also Hart v. RCI Hosp. Holdings, Inc., No. 09 Civ. 3043
(PAE), 2015 WL 5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (explaining that significant “risk
that plaintiffs would not be able to collect, or fully collect, on a judgment” supported approval of
the settlement agreement, which “[g]uarantee[d] recovery from the other two defendants in the
event that [one] prove[d] unable to pay the entire settlement amount”).

         Based on this assessment, the amount of $45,000 to Plaintiff agreed upon means that
Defendants will pay Plaintiff close to the full amount she could have expected to recover had the
litigation proceeded to trial, but provides Plaintiff with her damages now rather than later. The
settlement also enables both parties to save the time and expense of further litigation.

        Approval of a settlement is warranted where it is the result of “contentious arm’s-length
negotiations, which were undertaken in good faith by counsel . . . and serious questions of law
and fact exist such that the value of an immediate recovery outweighs the mere possibility of
further relief after protracted and expensive litigation.” Reyes v. Buddha-Bar NYC, 2009 U.S.
Dist. LEXIS 27852, at *8 (S.D.N.Y. May 28, 2009).

       Southern District courts scrutinize confidentiality and non-disparagement provisions in
FLSA settlement agreements to ensure that they do not undermine the public purposes of the
FLSA. E.g., Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 178 (S.D.N.Y. 2015) (court
must safeguard “public’s independent interest in assuring that employees’ wages are fair”)
(Kaplan, J.); Santos v. El Tepeyac Butcher Shop Inc., 2015 U.S. Dist. LEXIS 168186 at * 4

1
 A copy of Plaintiff’s retainer agreement with counsel as well as both attorneys’ time records are
annexed hereto as Exhibit 2.

                                                  3
          Case 1:20-cv-10362-SLC Document 18 Filed 06/14/21 Page 4 of 5




(confidentiality and non-disparagement provisions may not “thwart Congress’s intent to ensure
widespread compliance with” the statute) (S.D.N.Y. Dec. 15, 2015) (Abrams, J.). Paragraph 6 of
the Settlement Agreement, pursuant to which the parties agree not to disparage each other, does
not overreach. The provision expressly states, “Nothing in this Agreement shall be construed to
keep the terms and conditions of this Agreement confidential.”

        Non-disparagement clauses in FLSA settlements are not per se objectionable. Lopez, 96
F. Supp. 3d at 180 n. 65. As Judge Kaplan noted, a settling plaintiff may contract away his right
to say things that are “insulting or calumnious about the defendants.” Id. A plaintiff may not
lawfully contract away his right to make any negative statement in the absence of a carve-out for
truthful statements about his experience litigating his case. Id. Paragraph 6 was crafted to
comport with that limitation on permissible non-disparagement agreements, while satisfying the
needs of the parties to bring finality to their dispute.

        Similarly, Defendants sought a general release from Plaintiff to settle the case, citing
their need for certainty that they would have no further litigation with Plaintiff. Plaintiff does not
believe she has any other claims against Defendants and was willing to give the Defendants the
assurance that she would not sue them for anything else, so long as the obligation was mutual. In
this way, the parties found a reasonable compromise. Courts in the Southern District have found
mutual general releases meet the reasonableness standard under Cheeks in these circumstances.
In Cionca v. Interactive Realty, LLC, 2016 WL 3440554 (S.D.N.Y. June 10, 2016), the Court
held that since the case was not a class action, at least one of the dangers posed by an overbroad
release – that it would bind class members who had no bargaining power concerning the
settlement terms – was not present. Id. at *4. Additionally, the Court held that since the plaintiff
was no longer an employee of the defendants, it reduced the danger that the release was obtained
through improper job-related pressure. Id. As such, the Court held that under these
circumstances, which are similarly present here, a mutual general release releasing both plaintiff
and defendants from liability for any claims each might have against the other, up to the date the
agreement, with the exception of personal injury or workers’ compensation claims by plaintiff,
made sense in order to bring closure to both sides. Id. The Court thus found such mutual release
to be fair and reasonable. Id.; see also Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *5-6
(S.D.N.Y. Nov. 6, 2015)

        Plaintiff’s attorneys’ fees of $20,000 do not present any barrier to approval. They
represent 30.76% of the settlement amount, slightly less than the one-third contingency fee set
forth in the Plaintiff’s retainer agreement. Courts “regularly approve attorney's fees of one-third
of the settlement amount in FLSA cases." Pinzon v. Jony Food Corp., No. 18-CV-105(RA),
2018 U.S. Dist. LEXIS 87424 (S.D.N.Y. May 24, 2018) (quoting Meza v. 317 Amsterdam Corp.,
No. 14-CV-9007 (VSB), 2015 U.S. Dist. LEXIS 166890, (S.D.N.Y. Dec. 14, 2015). See also
Ezpino v. CDL Underground Specialists, Inc., 2017 U.S. Dist. LEXIS 103012 (E.D.N.Y. June
30, 2017), report and recommendation adopted, 2017 U.S. Dist. LEXIS 110557 (E.D.N.Y. July
17, 2017) (“A one-third contingency fee is a commonly accepted fee in this Circuit.”)

        Moreover, the attorneys’ fee is close to the lodestar amount that can be calculated in this
case. Plaintiff was initially represented by Eliseo Cabrera, Esq., of TakeRoot Justice, which
endeavored to resolve this matter prior to litigation. When that did not happen, Margaret
McIntyre, Esq., was brought on to bring the matter to court as lead counsel, with TakeRoot
Justice remaining as co-counsel.

                                                  4
          Case 1:20-cv-10362-SLC Document 18 Filed 06/14/21 Page 5 of 5




         My regular hourly rate is $450. I was admitted to the bar of this Court in 1996. Since that
date, I have practiced exclusively in the area of labor and employment law. My contemporaneous
time records (annexed as part of Exhibit 2) show 32.4 hours expended on this matter between
November 25, 2020, and May 11, 2021, the day the settlement was reached. Based on these
hours, my lodestar calculation is $14,580, slightly less than the $15,000 fee I will receive under
the Settlement Agreement. (My fee will also cover the $402 filing fee with the Court.)

        Mr. Cabrera’s hourly rate is $225. He was admitted to the bar of this Court in 2019 and
has since practiced primarily labor and employment law. His time records show 26 hours
expended on this matter between November 7, 2019 and May 9, 2021, a period that was
extended due to the Covid-19 pandemic. Based on these hours, Mr. Cabrera’s lodestar
calculation is $5,850, slightly more than the $5,000 fee TakeRoot Justice will receive under the
Settlement Agreement.

       The hours expended by both counsels are neither wasteful nor duplicative and reflect a
reasonable amount of time spent. The amounts do not reflect time spent since mediation (i.e.,
negotiation of the final settlement agreement and preparation of this motion).

         For all of the foregoing reasons, the parties respectfully request that this Court grant their
joint motion and approve the settlement of this action, including approval of the Plaintiff’s
release of claims under the FLSA, and “so order” the annexed Settlement Agreement, so that this
action shall be dismissed with prejudice, subject to the condition that the matter may be reopened
if the settlement payment is not made within 30 days of this Agreement.

                                                               Sincerely,

                                                                       /s/

                                                               Margaret McIntyre

                                                               Eliseo Cabrera, Esq.
                                                               TakeRoot Justice
                                                               123 William Street, Floor 16
                                                               New York, NY 10038
                                                               (646) 923-8315

                                                               Attorneys for Plaintiff

cc:    Jaclyn G. Goldberg, Esq.
       Keane & Beane P.C.
       Attorneys for Defendants




                                                   5
